                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ULYSSES T. WARE                                   §

VS.                                               §                 CIVIL ACTION NO. 1:18cv144

KIM JONES, ET AL.                                 §

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Ulysses T. Ware, an inmate formerly confined at the Federal Correctional Complex

in Beaumont, Texas, proceeding pro se, brought the above-styled lawsuit.

                                      Discussion and Analysis

       Along with his complaint, plaintiff submitted an application to proceed in forma pauperis.

A review of the application revealed it was not in proper form. Accordingly, on April 23, 2018,

plaintiff was ordered to submit a proper application to proceed in forma pauperis containing a

printout from an authorized prison official for the six month period immediately preceding the filing

of the complaint or pay the full filing fee of $400. The order provided twenty (20) days within which

to comply.

       Fed. R. Civ. P. 41(b) authorizes the district court to dismiss an action for failure to prosecute

or for failure to comply with any court order. Larson v. Scott, 157 F.3d 1030, 1031 (5th Cir. 1998).

“This authority [under Rule 41(b)] flows from the court’s inherent power to control its docket and

prevent undue delays in the disposition of pending cases.” Boudwin v. Graystone Ins. Co., 756 F.2d

399, 401 (5th Cir. 1985) (citing Link v. Wabash, R.R. Co., 370 U.S. 626, 629 (1962).

       As of this date, plaintiff has not complied with the order of the court. Thus, plaintiff has

failed to diligently prosecute this case. Accordingly, this case should be dismissed for want of
prosecution pursuant to Fed. R. Civ. P. 41(b). Therefore, the above-styled action is dismissed

without prejudice. Plaintiff may, within sixty (60) days from the date of this order, seek

reinstatement of the case on the court’s active docket by filing a motion requesting reinstatement

along with a proper application to proceed in forma pauperis. A final judgment will be entered in

this case in accordance with this order.

     SIGNED this the 1 day of March, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge
